Citation Nr: 0112219	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

1.  Entitlement to an increased rating for Tietze's syndrome, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a shrapnel wound of the right shoulder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 1997 
rating decision of the Wilmington, Delaware Regional Office 
(RO) which denied a compensable rating for the service-
connected right shoulder disability, and denied an increased 
rating for Tietze's syndrome.


REMAND

The veteran asserts that the symptoms associated with the 
service-connected right shoulder disability and Tietze's 
syndrome are more severely disabling than reflected by the 
currently assigned disability evaluations.

The record reflects that C. W. Michell, D.O., wrote in May 
1996 that the veteran had been seen for anterior chest wall 
and shoulder pain diagnosed as chronic costochondritis and 
impingement syndrome.  It was noted at that time that he had 
also been seen in consultation with Dr. Leo Raisis, an 
orthopedist, in July 1995.  Examination and magnetic imaging 
resonance (MRI) studies were conducted in September 1997.  
The findings included acromioclavicular joint degenerative 
changes, small subacromial spur, severe focal tendonitis, and 
associated subacromial/subdeltoid bursitis.  It was indicated 
that the appellant had been a referral from Dr. Raisis.  A 
review of the claims folder suggests that no clinical 
information from Dr. Raisis is of record.  The Board is of 
the opinion that copies of such medical records should be 
requested and secured, as well as any subsequently prepared 
clinical updates from clinicians whose records have been 
included in the file.  Additionally, the Board notes that it 
is unclear as to whether the "minor" shrapnel wound of the 
right shoulder noted upon service discharge in March 1969 is 
implicated in the later development of the right shoulder 
pathology noted above.

The Board also notes in this regard that the appellant has 
not had a VA examination for compensation and pension 
purposes since November 1997.  The fulfillment of VA's 
statutory duty to assist the appellant includes providing 
additional VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Also, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change even 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, slip op. at 12-13.  In the case of 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001), it was noted that the VA Secretary had not promulgated 
implementing regulations, and that these regulations might in 
fact provide more assistance than is required by the Veterans 
Claims Assistance Act itself.  Holliday, slip op. at 12.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

(The Board recognizes that the veteran's representative 
indicated in an April 2001 written presentation that there is 
no need to apply the provisions of the Veterans Claims 
Assistance Act of 2000.  However, until regulations are 
promulgated, as noted above, there remains uncertainty as to 
the level VA will extend the duty to assist, especially in 
cases such as this one where higher ratings are assignable 
under rating criteria chosen by the RO to rate the 
disabilities at issue.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).)

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making an effort to obtain copies of any records 
reflecting continuing treatment the veteran may have received 
from VA, or any private physician, to include Drs. Raisis, 
Michell and Chao.  The action should also include affording 
the veteran another examination.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include, among other things, making an 
effort to obtain copies of any records 
reflecting treatment the veteran may 
have received since the time that such 
records were last received, to include 
those from VA and any private physician, 
including Drs. Raisis, Michell and Chao.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an orthopedic 
examination.  All necessary tests and 
studies should be performed, and 
clinical manifestations should be 
reported in detail.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review 
prior to the evaluation.  The examiner 
is specifically requested to state 
whether all pathology of the right 
shoulder should be considered part of 
the service-connected wound residuals .  
Each problem related to service-
connected wound residuals should be 
identified and considered when providing 
findings necessary to rate the 
disability.

If any service-connected problem affects 
range of motion, the examiner should 
record range of motion observed on 
clinical evaluation, in terms of 
degrees.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon best medical 
judgment (which will necessarily involve 
some degree of estimation), as to the 
extent to which the veteran experiences 
functional impairments due to the 
shoulder wound residuals, such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  The examiner should also 
indicate whether the overall right 
shoulder disability picture, in terms of 
limited motion, and including weakness, 
excess fatigability, incoordination, 
and/or pain due to repeated use or 
flare-ups, is best equated with 
"slight," "moderately severe," or 
"severe" limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5303 
(2000).  A similar analysis of the 
Tietze's syndrome should be undertaken 
in light of pertinent rating criteria if 
motion is adversely affected.  

3.  The RO should review the report of 
examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  After all required notification and 
development has been completed, the RO 
should again take adjudicatory action on 
the increased rating claims.  The RO 
should consider and apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.49, and 
the Court's decision in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If any benefit 
sought is denied, a supplemental 
statement of the case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review, if appropriate.  No action is 
required by the veteran until he receives further notice, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


